Per Curiam.
— .This cause came on for hearing' upon an application to amend the entry of appeal in said cause here by adding new parties appellant, and for summons to such new parties. Under the provisions of Section 1911 of the.General Statutes of 1906 the only method of procuring notice of an appeal to the parties thereto is by the recording of the entry of appeal in the chancery order book, therefore the application for summons here must be denied; and as the only way to make parties appellant or appellee is to. include them in the entry of appeal as so recorded, the other feature of such application must be denied and it is so ordered, but with leave to the appellant to have the present appeal dismissed here by praecipe to be filed with the clerk here, and with leave to enter a new appeal with proper parties appellant and appellee, and with leave to make application to the court here, upon due notice to the adverse party, for leave to use the record now on file here upon such second appeal and to'amend such record by incorporating therein such new entry of appeal properly certified.
All concur.